In a proceeding pursuant to CPLR article 78 inter alia to permanently enjoin respondents from removing petitioner as a teacher, petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County, entered April 2, 1975, as, upon reargument, adhered to the original determination, and, inter alia, dismissed the petition. Judgment affirmed insofar as appealed from, without costs. We have not considered the merits of petitioner’s argument that he acquired tenure by estoppel or acquiescence. That argument will not be before us until an appeal is taken from the disposition to be made of his proceeding to (1) review the Chancellor’s determination, made after a hearing pursuant to section 105a of the by-laws of the Board of Education of the City of New York and (2) stay his removal from his teaching position. Rabin, Acting P. J., Latham, Cohalan, Christ and Brennan, JJ., concur.